Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable.  Furthermore, adding a limitation directed towards the analyzing a shape of a 3D model surface is disclosed in WANG (Pub. No: US 2020-0174583), and would not further allowance if proposed in a potential amendment.  

35 USC § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 1-14, 26-32 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 1-14, 26-32, an infrared light source configured to project is considered to read on Fig. 1 IR light source 118; sensor configured to detect signals is considered to read on Fig. 1 sensor 120; processor, configured to generate, calculate is considered to read on Fig. 1 processor 102. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 5, 32 is/are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 5 recites ‘calculated using an arithmetical mean deviation, a root mean squared, a maximum valley depth’ whereby it is unclear if all three parts are used together or if ‘one of’ was intended.  The claims will be construed as requiring all of deviation, RMS and valley depth for the resultant outcome and will be allowable therefrom.  Appropriate correction is required.

Claim 32 recites ‘at least one of the results’ whereby ‘results’ has not previously been defined.  The claims will be construed as displaying results related to the acquired data of the claimed invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 10-12, 15, 17, 20-22, 24-27, 32-33, 37, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (Pub. No: US 2020-0174583) in view of CHIRVASA et al. (Pub. No.: US 2017-0065242).

As per Claim 1 WANG discloses A device comprising (Figs. 1-4 at least a smart phone [0093]): an infrared light source configured (Figs. 1-16 sensors 32 – at least one for light projection [0031] [0053]) to project a plurality of dots of infrared light onto a surface (Figs. 1-16 3D optical sensors capable of projecting dots of infrared light onto 3D surfaces and sense 3D surface and shape by capturing images of the dots using an infrared image sensor [0031-0033] [0051-0053]); a sensor mounted to a same substrate or within a same enclosure as the infrared light source, the sensor configured to detect signals responsive to the infrared light scattering off the surface (Figs. 1-16 a plurality of sensors 32 together -  3D optical sensors  infrared light onto 3D surfaces and sense 3D surface and shape by capturing images of the dots using an infrared image sensor [0031-0033] [0051-0053]); 
and a processor mounted to the same substrate or within the same enclosure or as the infrared light source and the sensor, the processor configured to (Figs. 1-16 control 26 of device 24 along with sensors 32 [0031-0033] [0051-0053]): 
generate a three-dimensional (3D) model of the surface based, at least in part, on the signals detected by the sensor (Figs. 1-16 model from projection [0005] [0021] [0031] [0039-0040] [0053]); 
calculate one or more characteristics of the 3D model comprising at least one of a roughness of the surface (Figs. 1-16 roughness calculate computer generate [0053] [0095]), a maximum peak height (one of), a grain size (one of), a lesion size (one of), a number of lesions (one of), or a waviness (one of), or any combination thereof (one of); 
WANG does not disclose but CHIRVASA discloses identify a data set associated with the 3D model based, at least in part, on at least one of the roughness, the maximum peak height, the grain size, the lesion size, the number of lesions, or the waviness (Figs. 1-11 3D model data set [0019] at least a factor of roughness /smoothness [0019] [0035] [0165-0168]); and output data from the data set via a graphical user interface (GUI) of the device (Figs. 1-11 3D output data set [0014-0017] [0019] [0024-0027])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identify a data set associated with the 3D model based, at least in part, on at least one of the roughness, the maximum peak height, the grain size, the lesion size, the number of lesions, or the waviness; and output data from the data set via a graphical user interface (GUI) of the device taught by CHIRVASA into the system of WANG because of the benefit taught by CHIRVASA to disclose 3D model and data set analysis in a surface analysis environment whereby WANG is directed towards surface texture analysis from image capture utilizing at least a rough/smooth feature test and would benefit from additional 3D data surface analysis and well as diagnostic outputs that would increase user’s efficiency and improve system capabilities.

As per Claim 4 WANG discloses The device of claim 1, further comprising a camera, wherein the camera is configured to acquire an image of the surface (Figs. 1-4 camera for surface [0010] [0021] [0031] [0053]), 
wherein at least one of the roughness (Figs. 1-16 roughness calculate computer generate [0053] [0095]), the maximum peak height (at least one), the grain size (at least one), the lesion size (at least one), the number of lesions (at least one), or the waviness (at least one) is calculated based, at least in part, on the image (Figs. 1-16 roughness calculate computer generate [0053] [0095]).

As per Claim 10 WANG discloses The device of claim 1, further comprising 
WANG does not disclose but CHIRVASA discloses a display, wherein the GUI provides a rendering of the 3D model (Figs. 1-11 3D output data set [0014-0017] [0019] [0024-0027]), an image of the surface (either or), a product recommendation (either or), a diagnosis (Figs. 1-11 [0065-0067] [0095]), or a combination (either or) thereof to the display, wherein the product recommendation (either or), the diagnosis, or a combination thereof are included in the data set (Figs. 1-11 3D output data set included [0014-0017] [0019] [0024-0027] diagnosis [0065-0067] [0095]) (The motivation that applied in Claim 1 applies equally to Claim 10).

As per Claim 11 WANG discloses The device of claim 1, wherein the device is further configured to provide the at least one of
the roughness of the surface (Figs. 1-16 roughness calculate computer generate [0053] [0095]), the maximum peak height (either or), the grain size (either or), the lesion size (either or), the number of lesions (either or), or the waviness (Either or) to a cloud computing device for analysis, wherein the cloud computing device is configured to provide to the processor (Figs. 1-16 roughness calculate computer generate [0053] [0095] – cloud [0024-0026] [0031]) 
WANG does not disclose but CHIRVASA discloses provide the data set associated with the 3D model (Figs. 1-11 3D model data set [0019] at least a factor of roughness /smoothness [0019] [0035] [0165-0168]) (The motivation that applied in Claim 1 applies equally to Clam 11).

As per Claim 12 WANG discloses The device of claim 1, further comprising at least one of a computer, tablet computer, smartphone, or wearable computing device (Figs. 1-4 at least a smart phone [0093]).

As per Claim 15 WANG discloses A method comprising (Figs. 1-2 [Abstract]): 
illuminating a surface with an infrared light source of a mobile device (See said analysis for Claim 1 – device of Fig. 1 at least a smartphone [0093]); 
receiving signals responsive to infrared light from the infrared light source scattering on the surface (See said analysis for Claim 1 – detect receive); generating a three dimensional (3D) model of the surface, based, at least in part, on the signals (See said analysis for Claim 1); 
generating a value for at least one characteristic of the surface from the 3D model (Figs. 1-16 model from projection [0005] [0021] [0031] [0039-0040] [0053]); 
WANG does not disclose but CHIRVASA discloses and providing a data set based, at least in part, on the value (See said analysis for Claim 1).

As per Claim 17 WANG discloses The method of claim 15, wherein the at least one characteristic of the surface includes at least one of a roughness of the surface (See said analysis for Claim 1), a maximum peak height (either or), a grain size (either or), a lesion size (either or), a number of lesions (either or)., or a waviness (either or).

As per Claim 20 WANG discloses The method of claim 15, further comprising: 
acquiring an image of the surface with a camera of the mobile device (Figs. 1-4 camera for surface [0010] [0021] [0031] [0053] – smartphone [0093]); and generating the 3D model of the surface based, at least in part, on the image (Figs. 1-16 model from projection [0005] [0021] [0031] [0039-0040] [0053] [0095]).

As per Claim 21 WANG discloses The method of claim 15, further comprising: acquiring an image of the surface with a camera of the mobile device (Figs. 1-4 camera for surface [0010] [0021] [0031] [0053] – smartphone [0092-0093]);  and generating the value for the at least one characteristic of the surface based, at least in part, on the image (Figs. 1-16 roughness calculate computer generate rough for surface [0021] [0031] [0039-0040] [0053] [0095]).

As per Claim 22 WANG discloses The method of claim 21, wherein the image is acquired with a light emitting diode (Figs. 1-4 [0033] [0040]).

As per Claim 24 WANG discloses The method of claim 15, wherein the 
WANG does not disclose but CHIRVASA discloses data set includes a product recommendation (either or), a diagnosis, or a combination thereof (Figs. 1-11 3D model data set [0019] roughness /smoothness [0019] [0035] - diagnosis [0065-0067] [0095]) (The motivation that applied in Claim 1 applies equally to Clam 24).

As per Claim 25 WANG discloses The method of claim 15, further comprising 
WANG does not disclose but CHIRVASA discloses displaying a rendering of the 3D model (Figs. 1-11 3D model data set [0019] 3D output data set [0014-0017] [0019] [0024-0027]) (The motivation that applied in Claim 1 applies equally to Clam 25).

As per Claim 26 WANG discloses An apparatus comprising (Figs. 1-4 at least a smart phone [0093]): 
an infrared light source configured to emit infrared light on a surface (Figs. 1-16 3D optical sensors capable of projecting dots of infrared light onto 3D surfaces and sense 3D surface and shape by capturing images of the dots using an infrared image sensor [0031-0033] [0051-0053]); 
a sensor configured to detect the infrared light scattered on the surface and generate a signal based, at least in part, on the infrared light detected (Figs. 1-16 a plurality of sensors 32 together and respective signals for I/O image analysis and processing - 3D optical sensors infrared light onto 3D surfaces and sense 3D surface and shape by capturing images of the dots using an infrared image sensor [0031-0033] [0051-0053]); 
a processor configured to (Figs. 1-16 control 26 of device 24 along with sensors 32 [0031-0033] [0051-0053]): 
generate a three-dimensional (3D) model of the surface based, at least in part, on the signal (Figs. 1-16 model from projection [0005] [0021] [0031] [0039-0040] [0053]);
 calculate a plurality of surface characteristics based, at least in part on the 3D model (Figs. 1-16 roughness calculate computer generate several features of surface [0050-0053] [0095] - cloud [0024-0026] [0031]); 
wherein the infrared light source, sensor, and processor are included on a same substrate or within a same enclosure (Figs. 1-16 a plurality of sensors 32 together in same enclosure 24 - 3D optical sensors infrared light onto 3D surfaces and sense 3D surface and shape by capturing images of the dots using an infrared image sensor [0031-0033] [0051-0053]).
WANG does not disclose but CHIRVASA discloses identify a data set associated with the plurality of surface characteristics (Figs. 1-11 [Abstract] 3D coefficients [0019-0021] endocardial and epicardial contours [0035-0036] [0100]), wherein the data set includes at least one of a diagnosis (Figs. 1-11 [0017-0019] [0065-0067] [0095]) or a product recommendation (either or); and provide data from the data set via a graphical user interface (Figs. 1-11 3D output data set [0014-0017] [0019] [0024-0027]) (The motivation that applied in Claim 1 applies equally to Clam 26) 

As per Claim 27 WANG discloses The apparatus of claim 26, wherein the infrared light source is a dot projector (Figs. 1-16 3D optical sensors capable of projecting dots of infrared light onto 3D surfaces and sense 3D surface and shape by capturing images of the dots using an infrared image sensor [0031-0033] [0051-0053]).

As per Claim 32 WANG discloses The apparatus of claim 26, further comprising 
a display included on the same substrate or within the same enclosure, the display configured to (Figs. 1-16 display at least in smart phone in housing [0025] [0093] – enclosed with control 26 of device 24 along with sensors 32 [0031-0033] [0051-0053]) 
display the GUI, wherein the GUI provides at least one of the results (Figs. 1-16 [0025] [0081] [0093]), a rendering of the 3D model (at least one), or the plurality of surface characteristics on the display (at least one).

As per Claim 33 WANG discloses A method comprising (Figs. 1-2 [Abstract]): 
projecting a plurality of infrared light dots on a surface (Figs. 1-16 3D optical sensors capable of projecting dots of infrared light onto 3D surfaces and sense 3D surface and shape by capturing images of the dots using an infrared image sensor [0031-0033] [0051-0053]); 
detecting infrared light responsive to scattering of the plurality of infrared light dots on the surface (Figs. 1-16 a plurality of sensors 32 together - 3D optical sensors - infrared light onto 3D surfaces and sense 3D surface and shape by capturing images of the dots using an infrared image sensor [0031-0033] [0051-0053]); 
generating a signal based, at least in part, on the infrared light detected (Figs. 1-16 model from projection [0005] [0021] [0031] [0039-0040] [0053]); 
acquiring an image of the surface with a camera (Figs. 1-4 camera for surface [0010] [0021] [0031] [0053]); 
generating a three dimensional (3D) model of the surface, based, at least in part, on the signal (See said analysis for Claim 1); 
calculating a plurality of surface characteristics based at least in part, on the 3D model (Figs. 1-16 roughness calculate computer generate [0053] [0095] - model from projection [0005] [0021] [0031] [0039-0040]); 
WANG does not disclose but CHIRVASA discloses identifying a data set associated with the plurality of surface characteristics (Figs. 1-11 3D model data set [0019] at least a factor of roughness /smoothness [0019] [0035] [0165-0168]), wherein the data set includes a diagnosis, a product recommendation (either or), or a combination thereof (Figs. 1-11 3D output data set included [0014-0017] [0019] [0024-0027] diagnosis [0065-0067] [0095]); and providing data from the data set via a graphical user interface (See said analysis for Claim 1) (The motivation that applied in Claim 1 applies equally to Claim 33).

As per Claim 37 WANG discloses The method of claim 33, wherein 

the plurality of surface characteristics (Figs. 1-16 texture, grooves, contour [0021] [0031] [0050-0053]) include at least one of a roughness of the surface (Figs. 1-16 roughness calculate computer generate [0050-0053] [0095]), a maximum peak height, a grain size, a lesion size, a number of lesions , or a waviness (either or).

As per Claim 39 WANG discloses The method of claim 33, wherein the identifying of the data set associated with the plurality of surface characteristics is performed by a cloud computing device (Figs. 1-16 calculate computer generate several surface features [0050-0053] [0095] - cloud [0024-0026] [0031]).

Claims 6, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (Pub. No: US 2020-0174583) in view of CHIRVASA et al. (Pub. No.: US 2017-0065242), as applied in Claims 1, 4, 10-12, 15, 17, 20-22, 24-27, 32-33, 37, 39, and further in view of KAFTAN et al. (Pub. No.: US 2013-0101197).

As per Claim 6 WANG discloses The device of claim 1, wherein 
WANG and CHIRVASA do not disclose but KAFTAN discloses at least one of the grain size (at least one), the lesion size ([0082]) or the number of lesions (at least one) is calculated using a watershed algorithm (Figs. 1-7 segmentation watershed algorithm [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one of the grain size, the lesion size, or the number of lesions is calculated based, at least in part, on a watershed algorithm taught by KAFTAN into the system of WANG and CHIRVASA because of the benefit taught by KAFTAN to disclose using a dependable algorithm to determine surface characteristic for improved surface analysis whereby WANG and CHIRVASA are directed towards surface analysis and would benefit from the inclusion of a watershed algorithm for quality outcome improvements.

As per Claim 38 WANG discloses The method of claim 37, wherein 
WANG and CHIRVASA do not disclose but KAFTAN discloses at least one of the grain size, the lesion size, or the number of lesions is calculated based, at least in part, on a watershed algorithm (See said analysis for Claim 6).

Claims 7-8, 19, 30, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (Pub. No: US 2020-0174583) in view of CHIRVASA et al. (Pub. No.: US 2017-0065242), as applied in Claims 1, 4, 10-12, 15, 17, 20-22, 24-27, 32-33, 37, 39, and further in view of SHCHEGROV et al. (Pub. No.: US 2021-0207956).

As per Claim 7 WANG discloses The mobile device of claim 1, wherein the processor implements 
WANG and CHIRVASA do not disclose but SHCHEGROV discloses a machine learning model to analyze the roughness, the maximum peak height, the grain size, the lesion size, the number of lesions, or the waviness in order to provide the data from the data set (Figs. 1-6, 11 roughness analysis for texture [0051] – neural network learning model [0154-0156] [0164-0166] – and see data sets and related to model [0090] [0116-0118]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a machine learning model to analyze the roughness, the maximum peak height, the grain size, the lesion size, the number of lesions, or the waviness in order to provide the data from the data set taught by SHCHEGROV into the system of WANG and CHIRVASA because of the benefit taught by SHCHEGROV to disclose incorporate machine learning for surface analysis which will improve via the automation as well as other efficiency improvements as WANG and CHIRVASA both require surface analysis and machine learning for analysis is a valuable improvement.

As per Claim 8 WANG discloses The device of claim 7, wherein 
WANG and CHIRVASA do not disclose but SHCHEGROV discloses the machine learning model is a neural network (Figs. 1-6, 11 neural network learning model [0154-0156] [0164-0166]) (The motivation that applied in Claim 7 applies equally to Claim 8).

As per Claim 19 WANG discloses The method of claim 15, further comprising 
WANG and CHIRVASA do not disclose but SHCHEGROV discloses analyzing the value for the at least one characteristic of the surface with a machine learning model to provide the data set (Figs. 1-6, 11 neural network learning model surface data set – at least roughness [0051] [0091] [0131] [0154-0156] [0164-0166]) (The motivation that applied in Claim 7 applies equally to Claim 19).

As per Claim 30 WANG discloses The apparatus of claim 26, wherein the processor is configured to (See said analysis for Claim 26)
WANG and CHIRVASA do not disclose but SHCHEGROV discloses implement a machine learning model to analyze the plurality of surface characteristics to identify the data set (Figs. 1-6, 11 neural network learning model surface data set – at least roughness, pore density and size [0051] [0091] [0131] [0154-0156] [0164-0166]) (The motivation that applied in Claim 7 applies equally to Claim 30).

As per Claim 35 WANG discloses The method of claim 33, wherein
WANG and CHIRVASA do not disclose but SHCHEGROV discloses the identifying of the data set associated with the plurality of surface characteristics is performed by a neural network (Figs. 1-6, 11 neural network learning model surface data set – at least roughness, pore density and size [0051] [0091] [0131] [0154-0156] [0164-0166]) (The motivation that applied in Claim 7 applies equally to Claim 35).


Claims 9, 13, 23, 28-29, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (Pub. No: US 2020-0174583) in view of CHIRVASA et al. (Pub. No.: US 2017-0065242), as applied in Claims 1, 4, 10-12, 15, 17, 20-22, 24-27, 32-33, 37, 39, and further in view of MARSCHNER et al. (Pub. No.: US 2004-0263510).

As per Claim 9 WANG discloses The device of claim 1, wherein 

WANG and CHIRVASA do not disclose but MARSCHNER discloses the surface includes skin cells (Figs. 1-7 [0041] skin surface [0064] [0085-0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the surface includes skin cells taught by MARSCHNER into the system of WANG and CHIRVASA because of the benefit taught by MARSCHNER to disclose surface analysis using infrared lighting and polarization techniques to aid in surface analysis as WANG and CHIRVASA are directed towards surface analysis and would benefit from additional components and techniques to expand upon system capabilities.

As per Claim 13 WANG discloses The device of claim 1, further comprising 
WANG and CHIRVASA do not disclose but MARSCHNER discloses a polarizer configured to polarize the infrared light or an analyzer configured to polarize the signals (Figs. 1-7, 11, 17 combo infrared light source and polarized light source [0041] polarizing filters [0103] [0112]) (The motivation that applied in Claim 9 applies equally to Claim 13).

As per Claim 23 WANG discloses The method of claim 15, further comprising 
WANG and CHIRVASA do not disclose but MARSCHNER discloses polarizing the infrared light (Figs. 1-7, 11, 17 combo infrared light source and polarized light source [0041] polarizing filters [0103] [0112]) (The motivation that applied in Claim 9 applies equally to Claim 23).

As per Claim 28 WANG discloses The apparatus of claim 26, further comprising 
a camera configured to acquire an image of the surface (Figs. 1-4 camera for surface [0010] [0021] [0031] [0053]), and the processor is further configured to analyze the image to calculate the plurality of surface characteristics (Figs. 1-16 calculate computer generate several features of surface [0024-0026] [0031] [0050-0053] [0095]), 
WANG and CHIRVASA do not disclose but MARSCHNER discloses wherein the camera comprises a CMOS image sensor (either or), a charge coupled device, or a combination thereof (Figs. 1-7, 11, 17 CCD [0040]) (The motivation that applied in Claim 9 applies equally to Claim 28).

As per Claim 29 WANG discloses The apparatus of claim 26, wherein 
WANG and CHIRVASA do not disclose but MARSCHNER discloses the infrared light source is a polarized light source (Figs. 1-7, 11, 17 combo infrared light source and polarized light source [0041] polarizing filters [0103] [0112]) (The motivation that applied in Claim 9 applies equally to Claim 29).

As per Claim 34 WANG discloses The method of claim 33, wherein 
WANG and CHIRVASA do not disclose but MARSCHNER discloses the infrared light is polarized (Figs. 1-7, 11, 17 combo infrared light source and polarized light source [0041] polarizing filters [0103] [0112]) (The motivation that applied in Claim 9 applies equally to Claim 34).

Claims 18, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (Pub. No: US 2020-0174583) in view of CHIRVASA et al. (Pub. No.: US 2017-0065242), as applied in Claims 1, 4, 10-12, 15, 17, 20-22, 24-27, 32-33, 37, 39, and further in view of MAHFOUZ (Pub. No.: US 2011-0087465).

As per Claim 18 WANG discloses The method of claim 15, further comprising 
WANG and CHIRVASA do not disclose but MAHFOUZ discloses comparing the value for the at least one characteristic of the surface to values in a database to generate the data set (Figs. 1-8, 12-14 at least one of spatial and shape characteristics and features – at least one [0007-0008] [0011-0016])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comparing the value for the at least one characteristic of the surface to values in a database to generate the data set taught by MAHFOUZ into the system of WANG and CHIRVASA because of the benefit taught by MAHFOUZ to disclose using a database of previously measured surface values or related surface values to aid in improvements for the accuracy of surface analysis whereby WANG and CHIRVASA would benefit as both systems are directed towards surface value considerations and would benefit from including an additional ability to improve on surface analysis outcome.

As per Claim 31 WANG discloses The apparatus of claim 26, wherein the processor is configured to 
WANG and CHIRVASA do not disclose but MAHFOUZ discloses compare the plurality of surface characteristics to a database of surface characteristics to identify the data set (Figs. 1-8, 12-14 at least spatial and shape characteristics and features [0007-0008] [0011-0016]) (The motivation that applied in Claim 18 applies equally to Claim 31).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over WANG (Pub. No: US 2020-0174583) in view of CHIRVASA et al. (Pub. No.: US 2017-0065242) in view of SHCHEGROV et al. (Pub. No.: US 2021-0207956), as applied in Claims 7-8, 19, 30, 35, and further in view of YUNG et al. (US 2019-0184570).

As per Claim 36 WANG discloses The method of claim 35, wherein 
WANG CHIRVASA SHCHEGROV do not disclose but YUNG discloses the neural network is a convolutional neural network (Figs. 1, 7A [0010-0012] [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the neural network is a convolutional neural network taught by YUNG into the system of WANG CHIRVASA SHCHEGROV because of the benefit taught by YUNG to disclose an advance approach to machine learning and SHCHEGROV teaching machine learning and would benefit from the advancement and WANG CHIRVASA would improve from the implementation of machine learning and CNN to advance the accuracy of data values for surface analysis.

Allowable Subject Matter
Claims 2-3, 5, 14, 16, 40 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any rejections under 35 U.S.C. section 112(b).

Claims 2-3, 5, 14, 16, 40 is/are allowed, but for any rejections under 35 U.S.C. section 112(b).  The following is an examiner’s statement of reasons for allowance:

As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, further comprising at least one light-emitting diodes (LEDs) configured to emit light for a preconfigured duration in response to a user input or command from an application on the device, wherein the sensor is configured to detect additional signals responsive to light from the at least one LED scattering off the surface, wherein at least one of the roughness, the maximum peak height, the grain size, the lesion size, the number of lesions, or the waviness is caused based, at least part, on the additional signals" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, further comprising: at least one light-emitting diodes (LEDs) configured to emit light for a preconfigured duration in response to a user input or command from an application on the device; and a complementary metal oxide semiconductor (CMOS) image sensor, configured to acquire an image of the surface with the at least one LED, wherein at least one of the roughness, the maximum peak height, the grain size, the lesion size, the number of lesions, or the waviness is calculated based, at least in part, on the image" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, wherein the surface roughness is calculated using an arithmetical mean deviation, a root mean squared, a maximum valley depth" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 14 the prior art of record either alone or in reasonable combination fails to teach or suggest “The device of claim 1, wherein the processor is further configured to calculate an overall shape of the surface and subtract the overall shape of the surface from the 3D model prior to analyzing the 3D model" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 16 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 15, further comprising: calculating an overall shape of the surface; and subtracting the overall shape of the surface from the 3D model prior to analyzing the 3D model to generate the value" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 40 the prior art of record either alone or in reasonable combination fails to teach or suggest “The method of claim 33, further comprising: calculating an overall shape of the surface based at least in part on at least one of the signal and the image; and subtracting the overall shape of the surface from the 3D model prior to analyzing the 3D model and the image to calculate the plurality of surface characteristics" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


For Claims 2-3, 5, 14, 16, 40, the closest prior art of record WANG (Pub. No: US 2020-0174583), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims. WANG only teaches illuminating a surface with an infrared light source of a mobile device, receiving signals responsive to infrared light from the infrared light source scattering on the surface, generating a 3D model of the surface based at least partially on the signals, and generating a value for at least one characteristic of the surface from the 3D model.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481